                    Case 1:17-cv-00632-LLS Document 183 Filed 10/02/18 Page 1 of 2

                              KASOWITZ BENSON TORRES                             LLP
                                                1633 BROADWAY                                  ATLANTA
                                                                                              HOUSTON
                                           NEW YORK, NEW YORK 10019                         LOS ANGELES
    DANIEL J. FETTERMAN                                                                         MIAMI
DIRECT DIAL: (212) 506-1934                      (212) 506-1700
DIRECT FAX: (212) 506-1800
                                                                                               NEWARK
 DFETTERMAN@KASOWITZ.COM                      FAX: (212) 506-1800                          SAN FRANCISCO
                                                                                           SILICON VALLEY
                                                                                           WASHINGTON DC




                                                                     October 2, 2018



         Hon. Louis L. Stanton
         United States District Judge
         Daniel Patrick Moynihan United States Courthouse
         500 Pearl Street, Courtroom 21C
         New York, NY 10007-1312

                  Re:     SEC v. Meli, et al., 17-CV-632-LLS

         Dear Judge Stanton:

                 We write to update the Court on our decision to seek to withdraw as counsel in this action
         to the Meli defendants (defined below) and Anna Meli, Joseph Meli’s mother.

                 At the August 27 status conference this year, we advised the Court of this issue, and Your
         Honor directed us to keep you “posted on the representation question” (Dkt. No. 181). We
         conferred with the plaintiff SEC, which takes no position on our proposed motion to withdraw.
         For the reasons summarized below, our continued representation of these parties is untenable.
         We respectfully request that Your Honor grant permission to withdraw, or, alternatively, if a
         pre-motion conference is required despite the August 27 conference, we request that this letter be
         treated as a request for such a conference.

                 Since the outset of this case, we have represented the Meli defendants, which includes,
         Joseph Meli, who was, at the outset, under indictment and who was later convicted upon guilty
         plea, and his corporate entities, 127 Holdings, LLC, Advance Entertainment, LLC, Advance
         Entertainment II, LLC, 127 Partners, LLC, 127 Iconic Holdings, LLC, Nineteen Two
         Productions, LLC. We later agreed to represent Anna Meli, who was added as a “relief
         defendant.” This action was initially stayed, pending the outcome of the criminal charges against
         Meli.

                 Following Meli’s conviction and other developments in this case, we have now
         concluded – consistent with the concerns we raised at the August 27 conference – that our firm
         cannot continue to represent the Meli defendants and Anna Meli, who may have conflicting
         interests. The grounds for withdrawal are the following:
         Case 1:17-cv-00632-LLS Document 183 Filed 10/02/18 Page 2 of 2

KASOWITZ BENSON TORRES                               LLP



         (i)    competing interests among multiple clients, including between Joseph
                Meli and his mother;
         (ii)   irreconcilable differences between the firm and the clients concerning
                strategy and objectives;
         (iii) outstanding unpaid legal fees that Joseph Meli is unable to pay; and
         (iv) additional professional considerations that require termination of the
              representation.

        Pursuant to the professional rules and other authorities, our firm must seek withdrawal in
these circumstances. See New York Rules of Professional Conduct 1.7, 1.16(c)(4), and 1.16
Comment [3]. We have conferred with both Joseph Meli and Anna Meli, and neither has
consented to our withdrawal. On their behalf, we request a 30-day stay of the action upon grant
of our request to withdraw, to allow them to find substitute counsel.

                                                            Respectfully submitted,


                                                            /s/ Daniel J. Fetterman

CC: All Counsel (via ECF)




                                                 2
